COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Angeleta Rodriguez v. Roger Janki

Appellate case number:    01-19-00019-CV

Trial court case number: 1120842

Trial court:              Co Civil Ct at Law No 4 of Harris County

       On August 13, 2019, we dismissed the appeal for want of prosecution after appellant,

Angeleta Rodriguez, failed to file a brief. See Rodriguez v. Janki, No. 01-19-00019-CV, 2019

WL 3783334 (Tex. App.--Houston [1st Dist.] August. 13, 2019, no pet. h.). On August 29, 2019,

we dismissed as moot motions by Appellant for an order to “get case” to “mediation court” and

other unspecified relief. Appellant has now filed motions seeking to “expedite police reports and

expedite 1st Court Appeals agreement” and other unspecified relief. Appellant’s motions are

dismissed as moot.

       It is so ORDERED.


Judge’s signature:   ________/s/ Russell Lloyd________________________
                              Acting individually


Date: ___September 19, 2019_____